396 S.C. 230 (2011)
721 S.E.2d 775
In the Matter of Michael Davis MOORE, Petitioner.
2011-10-03-01.
Supreme Court of South Carolina.
October 4, 2011.

ORDER
JEAN H. TOAL, Chief Justice.
Respondent was suspended on March 21, 2011, for a period of six (6) months. He has now filed an affidavit requesting reinstatement pursuant to Rule 32, of the Rules for Lawyer Disciplinary Enforcement contained in Rule 413, SCACR.
The request is granted and he is hereby reinstated to the practice of law in this state.
  /s/Daniel E. Shearouse
     Clerk